Title: Recommendation for Pierre Sonnerat to the Royal Society, [22 July? 1783]
From: Franklin, Benjamin,Blagden, Charles
To: 


          
            [July 22?, 1783]
          
          M. Pierre Sonnerat, Correspondent of the Academy of Sciences at
            Paris, Member of the Academy of Lyons, well known by his Voyages to New-Guinea and
            China, where he was employed by the King of France for the promotion of Natural History,
            being desirous of Admittance into the Royal Society; we whose names are subscribed do
            recommend him upon our personal knowledge, as
            perfectly qualified to become a Fellow of that learned Body.
          
            B FranklinJ. Osborn.
          
        